Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Notice of Allowability 
  	Applicants’ amendment of 1/11/2021 is acknowledged. 
Claims 1-8 are pending. 
During interview with Melanie Willis on 04/8/21, an agreement was reached to amend claims 1-2, and 7 to place the application in condition for allowance. 
Claims 1- 8 are allowed after following examiner amendment.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by   Melanie Willis on 04/8/21.
EXAMINER’S AMENDMENT
Amend the 1st paragraph of the specification as follows:
The present application is a Continuation of co-pending US Pat. Appln. Ser. No.
15/623,698, filed June 15, 2017, now US pat  No. 10544402 which is Continuation of co-pending US Pat. Appln. Ser. No. 15/180,355, filed June 13, 2016, now US Pat. No. 9708588 which is a Divisional of US Pat. Appln. Ser. No. 14/828,839, filed August 18, 2015, now US Pat. No. 9,388,395, which is a Divisional of US Pat. Appln. Ser. No. 14/386,082, filed September 18, 2014, now US Pat. No. 9,139,821, which is a national stage application filed under 35 USC §371, and claims priority to 

Amend claims 1-2 and 7 as follows.
 Claim 1 lines 2-3, replace – 95% sequence identity to SEQ ID NO: 2 and a residue difference as compared to SEQ ID NO: 2 at residue position X14- with- 98% sequence identity to the amino acid sequence of SEQ ID NO: 134 and  residues difference as compared to SEQ ID NO: 2 at residue positions X14, X391 and X427- .
Claim 2 lines 1-3, replace –Claim 1, having transaminase activity, comprising an amino acid sequence having at least 95% sequence identity to SEQ ID NO: 2 and one or more further residue differences-with- claim 1, further  comprises one or more further residue differences - .
Claim 7 line 2, replace –SEQ ID NO: 214-with- SEQ ID NO: 134-.

The following is an examiner’s statement of reasons for allowance:
Applicant has made new recombinant transaminase polypeptide variants  of SEQ ID NO: 2 having mutations at least positions  X14, X391 and X427 and  having 98% sequence identity to the amino acid  sequence of SEQ ID NO: 134. Prior art does not anticipate or suggested recombinant transaminase polypeptide variants  of SEQ ID NO: 2 having mutations at least positions  X14, X391 and X427 and  having 98% sequence identity to the amino acid  sequence of SEQ ID NO: 134. As such the novel recombinant 

The filing of Terminal Disclaimers over US PAT 10544402, US PAT 9708588, US PAT 9388395, US PAT 9139821 obviated all possible double patenting issues. The terminal disclaimers filed on 1/11/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PAT 10544402, US PAT 9708588, US PAT 9388395, US PAT 9139821 has been reviewed and are accepted.  The terminal disclaimers have been recorded.
Thus claims 1- 8 will be allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should

/MOHAMMAD Y MEAH/Examiner, Art Unit 1652 
/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652